In an action by the plaintiff wife for a separation, the defendant husband appeals from an order of the Supreme Court, Kings County, dated September 15, 1961 (a) which directs him to pay to plaintiff $500 as a counsel fee to enable her to defend his appeal to this court from the order in this action dated July 26, 1961; and (b) which directed him to pay the plaintiff’s printing costs on said appeal. Order, dated September 15, 1961, modified by striking out the provision directing the payment of the printing costs. As so modified, order affirmed, without costs. Defendant’s time to pay the $500 counsel fee is extended until 30 days after entry of the order hereon. By this court’s decision on the companion appeal from the order of July 26, 1961 (see Rexer v. Rexer, 18 A D 2d 935) plaintiff will become entitled to recover her printing costs. Hence, the provision in the order of September 15, 1961 for the payment of such costs should be deleted to avoid any duplication of payments or directions. Beldoek, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.